19 F.3d 40
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Brigido E. CAGUIAT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3571.
United States Court of Appeals, Federal Circuit.
Feb. 14, 1994.

Before ARCHER, MAYER, and PLAGER, Circuit Judges.
PER CURIAM.


1
Brigido E. Caguiat appeals the July 30, 1993 decision of the Merit Systems Protection Board, No. SE08319010161-I-1, dismissing as untimely his petition for review of the denial of his application for annuity benefits.  Because Caguiat's appeal to this court is untimely, we dismiss for lack of jurisdiction.


2
Our authority to review decisions of the board is limited by statute.  5 U.S.C. Sec. 7703 (1988).  We may only consider those petitions for review filed within 30 days after the date the petitioner received notice of the board's final decision.  Id. Sec. 7703(b)(1).  A petition submitted by mail is considered filed only when received by the court.  Fed.R.App.P. 25(a).


3
Here, Caguiat received the board's decision on August 18, 1993.  The decision informed him that "[t]he court must receive your request for review no later than 30 calendar days after receipt of this order," but his appeal letter did not reach this court until September 20, 1993, three days late.  Under the circumstances, we have no authority to waive the statutory deadline, so Caguiat's appeal is barred.   Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991).